     Case 2:19-cv-01218-KJM-DMC Document 38 Filed 04/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMERICAN INTERNATIONAL                               No. 2:19-cv-01218-KJM-DMC
      INDUSTRIES,
12
                           Plaintiff,
13                                                         ORDER
              v.
14
      SHARIDAN STILES,
15
                           Defendant.
16

17

18                    Before the court is the parties’ joint status report and request to stay this action

19   pending the result of dispositive motions in a related case. Joint Status Report, ECF No. 37. For

20   the reasons described below, the court GRANTS the parties’ joint request to stay the case.

21      I.         FACTUAL AND PROCEDURAL BACKGROUND

22                 This multi-action patent infringement dispute between plaintiff American International

23   Industries (AII) and defendant Sharidan Stiles (Stiles) regarding the manufacture and sale of

24   plaintiff’s personal razor products has lasted nearly six years. Compl. ¶ 1, ECF No. 1. On

25   September 25, 2014, Stiles filed a complaint in this district against plaintiff and its retailer, Wal-

26   Mart Stores. Id. That complaint was previously before another court in this district, but it has

27   now been related to this case and is also before this court. See Stiles v. Walmart Stores, Inc. et

28   al., E.D. Cal. Case No. 14-cv-22345-KJM-DMC (“Main Action”); see also Order, ECF No. 15.
                                                          1
     Case 2:19-cv-01218-KJM-DMC Document 38 Filed 04/27/20 Page 2 of 3

 1   The Main Action involves infringement claims for Stiles’ U.S. Patent No. 9,108,329 and U.S.
 2   Patent No. D542,468, antitrust claims, and unfair competition claims.
 3                  On June 6 and 7, 2019, Stiles filed three actions in the Eastern District of Texas against
 4   AII’s retailers: Target, CVS, HEB and Walmart. Joint Status Report at 2. Those three actions
 5   involve infringement claims for Stiles’ ’329 Patent, as well as the ’689 Patent at issue in this
 6   action.
 7                  On July 1, 2019, AII filed the complaint in this action. Compl. at 1. AII seeks a
 8   declaratory judgment of non-infringement and invalidity of Stiles’ U.S. Patent No. 9,707,689,
 9   which “is a continuation of the ’329 patent at issue in the Main Action.” Joint Status Report at 2;
10   see also Compl. ¶ 9.
11           II.       LEGAL STANDARD
12                         A district court has the authority to issue a discretionary stay of a case pending
13   before it “by virtue of its inherent power to control the progress of the cause so as to maintain the
14   orderly processes of justice.” Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (quoting Enelow v. New
15   York Life Ins. Co., 293 U.S. 379, 382 (1935)); see also Landis v. N. Am. Co., 299 U.S. 248, 254
16   (1936) (Power to stay is “incidental to the power inherent in every court to control the disposition
17   of the causes on its docket with economy of time and effort for itself, for counsel, and for
18   litigants.”). Whether to stay a case is an “exercise of judgment, which must weigh competing
19   interests and maintain an even balance.” Landis, 299 U.S. at 254–55.
20           III.      DISCUSSION
21                         As the parties state in the Joint Status Report, the ’329 Patent in the Main Action
22   and the ’689 Patent here are related. Joint Status Report at 3. The ‘689 Patent here is “directed to
23   a razor for removing unwanted hair from the body and is a continuation patent claiming priority
24   to U.S. Patent Application Number 11/775,688 issued as U.S. Patent No. 9,108,329 (“the ’329
25   Patent”) on August 18, 2015.” Compl. ¶ 11. As a continuation of the ’329 Patent, the ’689 Patent
26   is identical to the ‘329 Patent and the patent claims for both “are substantially similar in scope.”
27   Id.
28   /////
                                                               2
     Case 2:19-cv-01218-KJM-DMC Document 38 Filed 04/27/20 Page 3 of 3

 1                   The parties argue these similarities show that questions “in the Main Action
 2   relating to validity of Stiles’ ’329 Patent and infringement of the ’329 Patent by the ‘Ardell
 3   Precision Shaper’ may significantly impact or even moot the claims at issue in the present
 4   action.” Joint Status Report at 3. As a result, the parties agree the dispute about the ’329 Patent
 5   in the Main Action should go forward “prior to active litigation of the present action, in order to
 6   save substantial court and attorney resources, avoid duplication of efforts and facilitate more
 7   uniform control of the litigation.” Id.
 8                   Having considered its powers “to maintain the orderly processes of justice,” the
 9   court agrees with the parties’ assessment of the relationship between instant action and the Main
10   Action. Simultaneously considering dispositive motions in both actions, which regard identical
11   patents with “substantially similar” patent claims, would waste judicial resources. Moreover, the
12   timeline and nature of this overall dispute—one which has lasted nearly six years, involves two
13   judicial districts in two states, and multiple actions brought by parties on opposing sides of the
14   first complaint in 2014—calls on the court to use its discretion to help this case progress. The
15   fact that both parties admit a stay is necessary further demonstrates the sound basis for the court
16   granting this request. Collectively, the legal and factual reasons here merit granting this request
17   for a stay.
18       IV.       CONCLUSION
19                   With good cause appearing, the court GRANTS the parties’ joint request to stay
20   these proceedings pending the dispositive motions regarding the ‘329 Patent in Stiles v. Walmart
21   Stores, Inc. et al., E.D. Cal. Case No. 14-cv-2234-KJM-DMC (“Main Action”). In addition, it is
22   hereby ORDERED the parties’ file an updated joint status report with the Court within 30 days of
23   any decision on the dispositive motions in the Main Action. All other existing deadlines and
24   hearing dates in this action are VACATED until the stay is lifted.
25                   IT IS SO ORDERED
26   Dated: April 27, 2020.
27

28
                                                        3
